Citation Nr: 1434777	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased evaluation in excess of 10 percent for right shoulder strain with degenerative changes prior to November 12, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1979 to October 1979, and on active duty from January 1980 to March 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case was subsequently transferred to the RO in Phoenix, Arizona.

On November 12, 2013, the Veteran underwent a total right shoulder arthroplasty.  In a February 2014 rating decision, the RO granted a maximum total evaluation of 100 percent for the Veteran's right shoulder disorder, which it recharacterized as status post right shoulder replacement, effective from November 12, 2013 until January 1, 2015.  This evaluation represents a complete grant of the Veteran's appeal as of November 12, 2013.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board's decision herein is confined to the evaluation of the Veteran's right shoulder strain with degenerative changes prior to November 12, 2013.  Should the Veteran disagree with any future evaluation assigned, he is encouraged to pursue an appeal of the same.

In June 2013, the Veteran raised a claim for entitlement to a total disability rating based upon individual unemployability.  This claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a heart disorder is remanded for further development.

FINDING OF FACT

Prior to November 12, 2013, the Veteran's right (major) shoulder strain with degenerative changes was manifested by pain, weakness, fatigability, guarding of movement, and a range of motion of the right arm functionally limited to shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but not higher, for right shoulder strain with degenerative changes, prior to November 12, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the RO's February 2011, October 2012, and December 2012 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was subsequently readjudicated in a January 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with February 2011, March 2012, and November 2012 examinations to determine the severity of his right shoulder strain with degenerative changes.  These examinations were performed by examiners that had reviewed the Veteran's claims file, considered the relevant medical history of the Veteran's disorder, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that any of these examinations were inadequate.  Id.  Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120. 

The RO has obtained additional treatment records since it most recently adjudicated this claim in February 2014.  This evidence is not pertinent to the basis of the Board's decision.  Accordingly, a remand to the RO for issuance of an Supplemental Statement of Case is not required.  38 C.F.R. § 19.31.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is used primarily as a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

The Veteran's right shoulder strain with degenerative changes is rated under the provisions of Diagnostic Code 5003-5201.  See 38 C.F.R. § 4.27 (2013).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.

Diagnostic Code 5003 states that degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of the major arm motion at shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  When there is limitation of motion midway between the side and shoulder level, a 30 percent rating is warranted for major arm limitation of motion.  Id.  The next highest evaluation for major arm limitation of motion, the maximum 40 percent rating, is assigned for limitation of motion of the arm to 25 degrees from the side.  Id.

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2013).  Forward flexion is the range of motion from the side of the body out in front and abduction is the range of motion from the side of the body out to the side. 38 C.F.R. § 4.71, Plate I.  Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  Id.  

III.  Analysis

A.  Increased Evaluation Prior to November 12, 2013

Prior to November 12, 2013, the Veteran's right shoulder strain with degenerative changes meets the criteria for an increased evaluation of 20 percent, but no more.  The evidence reflects that the Veteran's service-connected right shoulder disability at its worst was manifested by flexion to at least 105 degrees and abduction to 110 degrees, but with pain beginning on abduction at 80 degrees.  In assessing limitation of motion under Diagnostic Code 5201, the criteria for a higher evaluation may be met by considering limitations of motion in either forward flexion or abduction.  See Mariano, 17 Vet. App. at 317-18.  Considering the finding 110 degrees of abduction with pain beginning at 80 degrees, a 20 percent disability evaluation under Diagnostic Code 5201 for functional limitation of motion of the right arm at shoulder level is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
The Veteran's right shoulder disability does not warrant an evaluation in excess of 20 percent.  

To meet the rating criteria for a 30 percent evaluation under Diagnostic Code 5201, the evidence of record must demonstrate a limitation of shoulder motion midway between the Veteran's side and his shoulder level.  Although the March 2012 VA examination reported the existence of pain in abduction beginning at 80 degrees, range of motion in abduction continued to 110 degrees.  Moreover, VA examinations before and after March 2012 examination found the Veteran's right shoulder abduction to be normal, i.e. 180 degrees.  Therefore, the functional loss exhibited by the Veteran's right shoulder disability does not warrant an evaluation in excess of 20 percent.  

The Board has also considered whether there is any additional functional loss not contemplated in the 20 percent evaluation awarded herein.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  A February 2011 VA examination found normal flexion and abduction from 0 to 180 degrees.  Likewise, a November 2012 VA examination measured the Veteran's right shoulder flexion at 0 to 105 degrees and found normal abduction from 0 to 180 degrees.  The examiner further noted evidence of degenerative arthritis, but found no evidence of painful motion and no functional loss of the right shoulder.  Thus, limitation of motion to less than shoulder level is not shown.  

In addition, there is no evidence of malunion, nonunion, or fibrous union of the clavicle, scapula, or humerus, and the evidence shows that there has never been dislocation of any right shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2013).  Although the Veteran complained of right shoulder dislocation during his November 2012 VA examination, the VA examiner found no evidence of dysfunction, and concluded that there was no functional impairment.  Finally, an evaluation in excess of 20 percent is not warranted under Diagnostic Code 5203, used in rating shoulder dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Moreover, there is no evidence of ankylosis of the right shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2013).  Thus, review of the criteria for rating shoulder disabilities reveals that Diagnostic Code 5201 is appropriate to evaluate the Veteran's right shoulder strain with degenerative changes.

B.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right shoulder disability is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.

The Veteran's service-connected right shoulder disability is manifested by pain, weakness, fatigability, guarding of movement, and a range of motion of the right arm functionally limited to shoulder level or above.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the service-connected right shoulder disability are congruent with the disability picture represented by a 20 percent disability rating.  Ratings in excess of 20 percent are provided for certain manifestations of his right shoulder disorder, but the evidence demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there have been fluctuations in the manifestations of the Veteran's service-connected right shoulder, the evidence shows no distinct periods of time during the course of this appeal during which the Veteran's service-connected right shoulder disorder has varied to such an extent that a rating greater or less than the rating assigned herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  

In summary, the preponderance of the evidence shows that the Veteran's service-connected right shoulder strain with degenerative changes, prior to November 12, 2013, warrants an evaluation of 20 percent, but no higher.  Accordingly, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

An evaluation of 20 percent, but no higher, is granted prior to November 12, 2013, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a heart disorder which he contends is related to his military service, including his in-service treatment for a heart murmur. 
 
In July 2010, the Board remanded this matter instructing the RO to obtain a supplemental medical opinion to determine any relationship between the Veteran's current heart disorder and his military service.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); 38 C.F.R. §§ 3.159, 3.326 (2013).

In an August 2010 medical opinion, the VA examiner indicated that "no diagnosis [could be provided] because, although there are symptoms, there is no current clinical objective evidence of disease or pathology."  In support of this opinion, the examiner referenced several physical examination reports of record which demonstrated no evidence of a heart murmur.  The examiner also noted, however, that a January 1998 cardiology consult stated that the Veteran's condition was probably benign.

Based on the examiner's report, it remains unclear as to whether the Veteran has a current heart disorder related to his military service, to include his in-service treatment for a heart murmur.  The examiner's opinion that "there is no evidence of a current cardiac abnormality" contradicts the Veteran's December 2008 cardiovascular magnetic resonance imaging (MRI) report, which suggested "likely cardiomyopathy of unknown etiology."  Moreover, the examiner's opinion does not fully address the significance or etiology of the "symptoms" that were found.

Under these circumstances, the RO must obtain another supplemental medical opinion addressing whether the Veteran has a current heart disorder related to his military service, including his in-service treatment for a heart murmur.  This supplemental opinion must give full consideration to the existing medical opinions of record.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain another supplemental medical opinion from the VA examiner who issued the August 2010 VA opinion regarding the etiology of the Veteran's heart disorder.  If the August 2010 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Following a review of the Veteran's service and post-service treatment records, the examiner must render an opinion as to whether the Veteran has a current heart disorder related to his military service, including his in-service treatment for a heart murmur.  The examiner must also provide an opinion as to whether any of the Veteran's post-service heart disorder diagnoses, including cardiomyopathy, represent a residual of any in-service disorder or represent a chronic disorder that began in service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


